Case 3:20-cr-00011-CWR-FKB Document 11 Filed 03/03/20 Page 1 of 1

 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

   
 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

 

 

 

NORTHERN DIVISION CASON a pury
UNITED STATES OF AMERICA
v. CRIMINAL NO.: 3:20-cr-00011-CWR-FKB
PURVIS DUSTIN WARD and
MARY GLASSMIRE SESSUMS

GOVERNMENT’S MOTION TO UNSEAL INDICTMENT
COMES NOW the United States of America, hereinafter “the Government”, requesting
that the above styled matter be unsealed and represents the following:
Revealing the existence of the indictment at this time would not jeopardize law
enforcement agents and would assist in the prosecution of the case.
WHEREFORE, the Government requests that the Court UNSEAL the above styled matter.
RESPECTFULLY SUBMITTED, this the 3rd day of March, 2020.
D. MICHAEL HURST, JR.

United States Attorney

By:  /s/ David H. Fulcher
DAVID H. FULCHER
Assistant United States Attorney

 
